DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 5 August 2021.
Claims 1, 3, 7, 8, 9, and 15 have been amended.
Claim 2 has been cancelled.
Claims 1 and 3-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 August 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 5 August 2021 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on pages 13 and 14 of their response, “Nonetheless, as noted above, claim 1 has been amended, and recites specific steps including “send[ing], using a first interface, a bid inquiry to a first carrier device in a first data format, wherein the bid inquiry characterizes an item for delivery and the first data format is associated with the first carrier device in the datastore,” “send[ing], using a second interface, the bid inquiry to a second carrier device in a second data format, wherein the second data format is different from the first data format and the first interface is different from the second interface, the second data format is associated with the second carrier device in the datastore,” “receiv[ing] first bid information responsive to the bid inquiry from the first carrier device in the first data format,” “receiv[ing] second bid information responsive to the bid inquiry from the second carrier device in the second data format,” “determin[ing] a common delivery condition set of the first bid information and the second bid information, the common delivery condition set including common types of information in the first bid information and the second bid information,” “convert[ing] at least a portion of the first bid information and the second bid information into a common data format by arranging the common types of information in each of the first bid information and the second bid information based on the common data format, the common data format is different from the first data format and the second data format,” “compar[ing] the common delivery condition set of the converted first bid information and the converted second bid information,” “select[ing] the first carrier device over the second carrier device based on the comparison,” and “send[ing] a carrier entrustment message to the 
The Applicant continues on page 14 of their response, “Additionally, amended claim 1 does not recite, on its own or per se, “marketing or sales activities,” “business relations,” “managing interactions between people,” or any other “Certain Methods of Organizing Human Activity” or “mathematical concepts,” as alleged. As such, the Office Action fails to identify any “specific limitation(s) in the claim[s] under examination (individually or in combination) that [allegedly] recite any Certain Method of Organizing Human Activity or mathematical concept as required by the 2019 Guidance. At least for this reason, Applicants respectfully request withdrawal of this rejection.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of 
The Applicant continues on page 15 of their response, “As an initial point, the Office Action fails to ‘evaluat[e the] additional elements individually and in combination to determine whether they integrate the [alleged] exception into a practical application’ as required by the 2019 Guidance. See 2019 Guidance, p. 55. (emphasis added). For example, the Office Action fails to consider whether the previously claimed features of ‘send[ing] a bid inquiry to a first carrier device in a first data format associated with the first carrier device, wherein the bid inquiry a number of considerations as relevant to the evaluation of whether the claimed additional elements demonstrate that a claim is directed to patent-eligible subject matter. The list of considerations here is not intended to be exclusive or limiting. Additional elements can often be analyzed based on more than one type of consideration and the type of consideration is of no import to the eligibility analysis. Additional discussion of these considerations, and how they were applied in particular judicial decisions, is provided in MPEP § 2106.05(a) through (c) and MPEP § 2106.05(e) through (h).” (Emphasis added).  As the Applicant has failed to demonstrate why these elements would be considered additional elements and not abstract idea, and faield to identify why these element would interagte the abstract idea into a practical application in The Prong Two analysis considers the claim as a whole. That is, the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application. Because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. However, the way in which the additional elements use or interact with the exception may integrate it into a practical application. Accordingly, the additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception. Instead, the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application.” (Emphasis added).  As shown here, the MPEP makes clear that the claim is to be considered as a whole, however the integration of ab abstract idea into a practical application relies upon additional elements.  As noted above, the Applicant has identified various elements of the claim, which were previously identified as reciting an abstract idea in step 2A prong one.  As such, the Applicant has failed to identify any specific additional “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).”).  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on page 15 and 16 of their response, “In addition, as amended, claim 1 clearly integrates the judicial exception into a practical application. Specifically, claim 1 necessarily ‘imposes a meaningful limit on the [alleged] judicial exception.’ Id., pg. 54. For example, claim 1 requires at least one processor, a datastore, a first carrier device, a second carrier device, a first interface, and a second interface capable of receiving, processing, formatting, converting, and transmitting data, that are integral to the claim. Moreover, the system of claim 1 offers advantages over prior art systems. See, e.g., Specification, paras. [0018] — [0022]. Additionally, rather than merely reciting “marketing or sales activities,” “business relations,” “managing interactions between people,” or any other “Certain Methods of Organizing Human Activity” or “mathematical concepts,” claim 1 recites features which clearly integrate the alleged abstract idea into a practical application.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes that the Applicant has argued that the claim requires at least one processor, a datastore, a first carrier device, a second carrier device, a first interface, and a second interface, and that these elements 
The Applicant continues on pages 16 and 17 of their response, “Moreover, and when analyzed properly under the 2019 Guidance, claim 1 recites specific steps The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. For example, the “determining step” now requires action by a processor that cannot be practically applied in the mind. . In particular, the claimed step of determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage. Further, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claim does not recite a mathematical relationship, formula, or calculation. Thus, the claim is eligible because it does not recite a judicial exception.” (Emphasis added).  As shown here, and contrary to the Applicant’s statement, claim 2 of Example 37 was found eligible under step 2A prong one, not step 2B.  Additionally, it is noted that the Applicant has referred to a “Step 2B, prong 1,” however step 2B does not contain a prong 1 or prong 2.  Thus, the Applicant’s argument is nonsensical, and is being interpreted as a typographical error.  With respect to the Example’s reasoning, it is noted that the Example’s claim was identified as reciting actions that cannot practically be done by the human mind (e.g. “mental processes” grouping), did not recite mathematical concepts, Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").” (Emphasis added).  Notably, unlike the office’s Example 37, the Applicant’s claim elements that are identified as reciting a mental process, can be performed mentally, even though they are claimed as being performed by a computer.  It is also noted that this argument would be deficient in overcoming the previously and currently stated grouping of “Certain Methods of Organizing Human Activity,” and thus the Applicant’s 
The Applicant continues on page 17 of their response, “As another example, Applicants respectfully refer the Examiner to ‘Example 42, claim 1’ on pages 18-19 of the ‘Subject Matter Eligibility Examples: Abstract Ideas,’ issued by the Office on January 7, 2019. In the example, claim 1 was found to be eligible under Step 2B, Prong 2, because ‘the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.’”  The Applicant continues, “Here, likewise, the claimed features of claim 1 recite a specific improvement over prior art systems by allowing carriers to share bid information in real time in a common data format regardless of the format (i.e., first data format, second data format) in which the information was input by the carriers. Applicants respectfully submit that claim 1 (and similarly claims 8 and 15) is patent eligible at least at Step 2A, Prong 2, as prescribed by the 2019 Guidance.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, as noted above, the 2019 PEG and the Alice/Mayo test does not contain a “Step 2B, prong 2,” but instead a step 2A prong one (whether the claim recites an abstract idea), step 2A prong two (whether the claim recites additional elements that integrate the recited abstract idea into a practical application, and step 2B (whether the claim recites additional elements that add significantly more to the abstract idea itself).  Second, with The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).” (Emphasis added).  As shown and emphasized here, the Example identified the specific additional elements that when viewed in combination with elements that recite the abstract idea, improve upon a previous technology, as identified in the Example’s specification.  Unlike this example, the Applicant has failed to meet such a standard.  Notably, the Applicant has referred to allowing carriers to share bid information in real time in a common data format regardless of the format in which the information was input by the carriers, as providing a “specific improvement over prior art systems.”  With regards to this statement, it is noted that the Applicant has failed to provide any evidence, in their specification or in their arguments, that “converting” bid information into a common format is a technological improvement, and as such, the conclusory statement is not persuasive.  Additionally, it is noted that the Applicant has not claimed allowing st the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the 
The Applicant continues on page 18 of their response, “As an initial point, it appears that the Office Action has failed to consider, let alone evaluate, each and every claim limitation of previously claimed claim 1. For example, nowhere does the Office Action consider, under Step 2B, whether the previously claimed features of “send[ing] a bid inquiry to a first carrier device in a first data format associated with the first carrier device, wherein the bid inquiry characterizes an item for delivery,” “send[ing] the bid inquiry to a second carrier device in a second data format associated with the second carrier device, wherein the second data format is different from the first data format,” “receiv[ing] first bid information responsive to the bid inquiry from the first carrier device in the first data format,” “receiv[ing] second bid information responsive to the bid inquiry from the second carrier device in the second data format,” “convert[ing] the first bid information and the second bid information to a common data format,” “determin[ing] a common delivery condition set of the converted first bid information and the converted second bid information,” and “select[ing] the first carrier device over the second carrier device based on the common delivery condition set of the converted first bid information and the converted second bid information,” alone and in combination, provide an An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole 

Applicant’s arguments with respect to claims 1, 8, and 15 with regards to the prior art disclosing converting bid information into a common data format by arranging common types of information, and comparing the common delivery set of converted bid information have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) send, 
The limitations of sending bid inquiries to first and second carrier devices in a first and second data format, wherein the bid inquiry characterizes an item for delivery and the data formats are associated with carrier devices in the datastore; receiving bid information responsive to the bid inquiries from the first and second carrier devices in the first and second data formats; determining a common delivery condition set of the first bid information and the second bid information; converting the first bid information and the second bid information into a common data format by arranging the common types of information in each of the first bid information and the second bid information based on the common data format; comparing the common delivery condition set of the converted first bid information and the converted second bid information; selecting the first carrier device over the second carrier device based on the comparison; and sending a carrier entrustment message to the first carrier device using the first interface; as drafted, under the broadest reasonable interpretation, recites elements that can be performed in the human mind, the management of commercial activities (including sales activities and business relations), and managing relationships and interactions between people (including following rules or instructions), with the use of general purpose computers as tools.  That is, other than reciting generic computer elements (first and second interfaces, first and second carrier devices, and a datastore), the claim recites an abstract idea.  For example, sending bid inquires to carriers and receiving bid information in response to the inquires, encompass a shipper asking carriers to provide quotes for a job, and them providing a response, which is deemed the management is business relations and sales activities.  In addition, 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite applying or using a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore the claims are not directed to patent eligible subject matter.
The dependent claims 3-7, 9-14, and 16-20 taken individually and in combination, do not integrate the abstract idea into a practical application or add significantly more to the abstract idea itself.  In particular, the claims further recite the interface as being an API associated with the first carrier device, which merely further defines the type of generic computer element used, and thus does not integrate the abstract idea into a practical application or add significantly more to the abstract idea itself (claim 3).  In addition, the claims further recite the content of the common delivery condition set, which merely narrows the field of use, and thus do 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 
Claims 1, 3-8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Streebin et al. (US 2017/0154302 A1) (hereinafter Streebin), in view of Goldwerger (US 2003/0216993 A1) (hereinafter Goldwerger).  

With respect to claims 1, 8, and 15, Streebin teaches:
At least one processor operatively coupled with a datastore, the at least one processor configured to (See at least paragraphs 32-35, 43, and 46 which describe a processor and database system used to conduct a shipping planning transaction).
Send, using a first interface, a bid inquiry to a first carrier device in a first data format, wherein the bid inquiry characterizes an item for delivery and the first data format is associated with the first carrier device in the datastore; Send, using a second interface, the bid inquiry to a second carrier device in a second data format, wherein the second data format is different from the first data format and the first interface is different from the second interface, the second data format is associated with the second carrier device in the datastore (See at least paragraphs 46, 47, 59, and 73 which describe requesting quotes from carriers for a delivery job, wherein each respective request to each carrier is sent using that carrier’s API, and in that carrier’s format).
Receive first bid information responsive to the bid inquiry from the first carrier device in the first data format; Receive second bid information responsive to the bid inquiry from the second carrier device in the second data format (See at least paragraphs 49-53, 63, and 73 which describe receiving quotes from carriers in their respective formats).
Determine a common delivery condition set of the first bid information and the second bid information, the common delivery condition set including common types of information in the first bid information and the second bid information (See at least paragraphs 49-53, 63-65, and 73 which describe receiving delivery quotes from carriers, identifying common information in the quotes (including price, origin/destination), and wherein the quotes are converted into a standard format).
Convert at least a portion of the first bid information and the second bid information into a common data format by arranging the common types of information in each of the first bid information and the second bid information based on the common data format, the common data format is different from the first data format and the second data format; Compare the common delivery condition set of the converted first bid information and the converted second bid information (See at least paragraphs 49-53, 63-66, and 73 which describe converting the received quotes into a standard format, and comparing the standardized quotes).
Select the first carrier device over the second carrier device based on the comparison (See at least paragraphs 49-53, 63, 64, and 76 which describe selecting a carrier of a plurality of carriers to conduct a requested delivery).

Streebin discloses all of the limitations of claims 1, 8, and 15 as stated above.  Streebin does not explicitly disclose the following, however Goldwerger teaches:
Send a carrier entrustment message to the first carrier device using the first interface, the carrier entrustment message indicating acceptance of the first bid information (See at least paragraphs 7 and 50 which describe forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote of Goldwerger.  By providing a carrier with an agreed to contract, a carrier would predictably know that they were awarded a job, and thus would be able to complete the requested service.

With respect to claim 3, the combination of Streebin and Goldwerger discloses all of the limitations of claim 1 as stated above.  In addition, Streebin teaches:
Wherein the first interface is an application programming interface specific to the first carrier device (See at least paragraphs 46, 47, 59, and 73 which describe requesting quotes from carriers for a delivery job, wherein each respective request to each carrier is sent using that carrier’s API, and in that carrier’s format).

With respect to claim 4, Streebin/Goldwerger discloses all of the limitations of claim 1 as stated above.  In addition, Goldwerger teaches:
Wherein the common delivery condition set comprises all of the first bid information and the second bid information (See at least paragraph 91 which describe collecting delivery offers from carriers, wherein the information is collected, and wherein all or a portion of the different quotes are analyzed together).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote, and wherein collecting delivery offers from carriers, wherein the information is collected, and wherein all or a portion of the different quotes are analyzed together of Goldwerger.  By collecting all or some of the quote information that is similar to other quotes, a planning system would predictably be able to identify and provide quoted information in a format that would allow users to select the best carrier for a delivery job.

With respect to claim 5, Streebin/Goldwerger discloses all of the limitations of claim 1 as stated above.  In addition, Goldwerger teaches:
Wherein the common delivery condition set comprises all of the first bid information but not all of the second bid information (See at least paragraph 91 which describe 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote, and wherein collecting delivery offers from carriers, wherein the information is collected, and wherein all or a portion of the different quotes are analyzed together of Goldwerger.  By collecting all or some of the quote information that is similar to other quotes, a planning system would predictably be able to identify and provide quoted information in a format that would allow users to select the best carrier for a delivery job.

With respect to claim 6, Streebin/Goldwerger discloses all of the limitations of claim 1 as stated above.  In addition, Streebin teaches:
Wherein the bid inquiry includes at least one of: a distribution center location, a pick up time, an item weight, and an item quantity (See at least paragraphs 45, 59, 65, and 73 which describe the quote requests as including an item weight, dimensions, object type, delivery speed requirements, mode of transportation requirements, insurance requirements, and origin information).

With respect to claim 7, Streebin/Goldwerger discloses all of the limitations of claim 1 as stated above.  In addition, Streebin teaches:
Wherein the common delivery condition set comprises at least two of: a price, a pickup time, a quality of service, and a carrier personnel identifier (See at least paragraphs 49-53, 63, 65, and 73 which describes the information in a provided quote as including a price, a service level, and a carrier).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Streebin and Goldwerger as applied to claim 8 as stated above, and further in view of Ciroli et al. (US 2002/0082970) (hereinafter Ciroli).

With respect to claim 9, Streebin/Goldwerger discloses all of the limitations of claim 8 as stated above.  In addition, Goldwerger teaches:
Wherein the carrier entrustment message further indicates that the first carrier device is to deliver the item; wherein the carrier acceptance message comprises details on how the item is to be delivered by a courier that is different than the first bid information (See at least paragraphs 7-9 and 50 which describe providing a contract to an awarded carrier, wherein the contract includes information how the item is to be delivered, and the information is not a part of the quote information).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and 

Goldwerger discloses all of the limitations of claim 9 as stated above.  Goldwerger does not explicitly disclose the following, however Ciroli teaches:
Receiving a carrier acceptance message from the first carrier device, wherein the carrier acceptance message comprises details on how the item is to be delivered by a courier that is different than the first bid information (See at least paragraphs 71-75, 85, and 86 which describe carriers bidding for shipments, wherein the shipper selects a winner, and a finalized contract is provided to all parties once each accept the contract).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote, wherein the contract includes information how the item is to be delivered, and the 

With respect to claim 10, Streebin/Goldwerger/Ciroli discloses all of the limitations of claims 8 and 9 as stated above.  In addition, Streebin teaches:
Sending the details on how the item is to be delivered by the courier to a customer device (See at least paragraphs 45, 59, 65, and 73 which describe the quote requests as including delivery speed requirements, mode of transportation requirements, and insurance requirements).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Streebin and Goldwerger as applied to claim 8 as stated above, and further in view of Pragelas  et al. (US 2002/0095308 A1) (hereinafter Pragelas).

With respect to claim 11, Streebin/Goldwerger discloses all of the limitations of claim 8 as stated above.  Streebin and Goldwerger do not explicitly disclose the following, however Pragelas teaches:
Receiving a carrier pickup notification from the first carrier device, wherein the carrier pickup notification characterizes an estimated time of arrival for a courier to 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote of Goldwerger, with the system and method of a carrier providing an ETA to a distribution center, wherein loading an handling instructions are created for the item of Pragelas.  By calculating loading and handling instructions in response to receiving an ETA from a carrier, a warehouse would predictably be able to reduce the amount of time needed to load an item with the carrier, and thus increase delivery efficiencies.

With respect to claim 12, Streebin/Goldwerger/Pragelas discloses all of the limitations of claims 8 and 11 as stated above.  In addition, Streebin teaches:
Wherein the courier is integrated with the first carrier device (See at least paragraphs 49-53 which describe the carrier bidding on a delivery and conducting a delivery, and thus being the courier).

Claims 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Streebin and Goldwerger as applied to claims 8 and 15 as stated above, and further in view of Irwin (US 2006/0192673 A1)(hereinafter Irwin).

With respect to claim 13, Streebin/Goldwerger discloses all of the limitations of claim 8 as stated above.  Streebin and Goldwerger do not explicitly disclose the following, however Irwin teaches:
Receiving delivery status information periodically from the first carrier device, wherein the delivery status information comprises a courier location and an estimated time of arrival to a customer location (See at least paragraphs 15, 17, and 31 which describe tracking a delivery, wherein the tracking information is provided periodically, and wherein the tracking information includes information such as the ETA to a location).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote of Goldwerger, with the system and method of tracking a delivery, wherein the tracking information is provided periodically, and wherein the tracking information includes information such as the ETA to a location of Irwin.  By providing periodic tracking information to a parties (logistics planner, shipper, recipient), such as the ETA of arrival, 

With respect to claim 14, Streebin/Goldwerger discloses all of the limitations of claim 8 as stated above.  Streebin and Goldwerger do not explicitly disclose the following, however Irwin teaches:
Sending a request for delivery status information to the first carrier device, wherein the delivery status information comprises a courier location and an estimated time of arrival to a customer location; receiving the delivery status information from the first carrier device in response to the request for the delivery status information (See at least paragraphs 14-17 and 31 which describe parties indicating their desired level of information for a shipment, tracking a delivery, users requesting delivery status information, wherein the tracking information is provided periodically, and wherein the tracking information includes information such as the ETA to a location).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote of Goldwerger, with the system and method of tracking a delivery, wherein the tracking information is provided periodically, and wherein the tracking information includes 

With respect to claim 16, Streebin/Goldwerger discloses all of the limitations of claim 15 as stated above.  Streebin and Goldwerger do not explicitly disclose the following, however Irwin teaches:
Receiving delivery status information from the first carrier device, wherein the delivery status information characterizes a courier's status during delivery; sending selective delivery status information to a customer device, wherein the selective delivery status information is a paired down version of the delivery status information (See at least paragraphs 14-17 and 31 which describe parties indicating their desired level of information for a shipment, tracking a delivery, users requesting delivery status information, wherein the tracking information for a requesting party is provided based on their desired level of information, and wherein the tracking information includes information such as the ETA to a location).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a 

With respect to claim 17, Streebin/Goldwerger discloses all of the limitations of claim 15 as stated above.  Streebin and Goldwerger do not explicitly disclose the following, however Irwin teaches:
Receiving a fulfillment notification from the first carrier device, wherein the fulfillment notification indicates that the item was delivered to a customer; sending record update information to a fulfillment server, wherein the record update information notes that the item was delivered to the customer (See at least paragraphs 15, 17, and 31 which describe tracking a delivery, wherein the tracking information is provided periodically, wherein the tracking information includes a delivery completion, and wherein the tracking information is stored in records).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are .

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Streebin and Goldwerger as applied to claim 15 as stated above, and further in view of Knight et al. (US 2005/0060165 A1) (hereinafter Knight).

With respect to claim 18, Streebin/Goldwerger discloses all of the limitations of claim 15 as stated above.  Streebin and Goldwerger do not explicitly disclose the following, however Knight teaches:
Receiving a customer rejection notification, wherein the customer rejection notification cancels an order for the item; sending a customer rejection instruction to the first carrier device, where the customer rejection instruction instructs the first carrier device to return the item (See at least paragraphs 21 and 40 which describe a customer notifying a merchant that they wish to return an item, wherein the merchant verifies that the return meet’s their business rules for a return, and 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote of Goldwerger, with the system and method of a customer notifying a merchant that they wish to return an item, wherein the merchant verifies that the return meet’s their business rules for a return, and wherein if the return is authorized, then creating a return shipping label which instructs a carrier how to return the item of Knight. By implementing the creation of a return label based on customer requests to cancel/return an order into the carrier bidding and delivery system of Streebin/Goldwerger, one would reasonably predict that delivered items could be inspected and returned by the customer using known delivery processes.

With respect to claim 19, Streebin/Goldwerger discloses all of the limitations of claim 15 as stated above.  Streebin and Goldwerger do not explicitly disclose the following, however Knight teaches:
Receiving a carrier return notification that characterizes a courier's status during return of an item of a cancelled order (See at least paragraph 12 which describes tracking a return of an item by a customer, wherein carriers report inbound returns to merchants).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote of Goldwerger, with the system and method of tracking a return of an item by a customer, wherein carriers report inbound returns to merchants of Knight.  By tracking returns and reporting the returns to a merchant, a carrier will predictably ensure that merchants are available and ready to receive a returned item.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Streebin and Goldwerger as applied to claim 15 as stated above, and further in view of Bateman (US 2017/0154347 A1) (hereinafter Bateman).

With respect to claim 20, Streebin/Goldwerger discloses all of the limitations of claim 15 as stated above.  Streebin and Goldwerger do not explicitly disclose the following, however Bateman teaches:
Sending record update information to a fulfillment server, wherein the record update information notes that an order was cancelled (See at least paragraph 19 which describes sending status updates for a delivery to a database server, wherein the updates include information such as that the order was cancelled).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote of Goldwerger, with the system and method of sending status updates for a delivery to a database server, wherein the updates include information such as that the order was cancelled of Bateman.  By providing updates, such as ordered cancelled, to a shipping database, a carrier and logistics planner would predictably be able to provide evidence of transactions, and thus ensure that contracts are upheld and that fraudulent actions are not taken by any parties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
24 January 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628